DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Parent Application 17/457,983, is a continuation-in-part, as acknowledged by Applicant on the response dated 06/24/2022 “Applicant agrees, submits herewith a corrected ADS indicating the change in priority from a divisional application to a continuation-in-part application, and further amends the Related Applications section of the specification to similarly reflect the change. Accordingly, Applicant respectfully suggests the present application is entitled to the priority benefit of the '099 application.” Examiner reminds Applicant that a corrected ADS was not found on the record.

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 15/830,099, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the claims are directed to subject matter found in at least paragraphs [0008]-[0011]; [0028]-[0031]; [0048]-[0060]; [0121]-[0137] and newly introduced figures 15-27 of the current disclosure and therefore are not sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112.

Examiner reminds Applicant that the subject matter of application 15/830,099, published on 10/04/2018 as US 2018/0288022A1, constitutes prior art since this publication dates over 1 year of the effective filing date of the claims at issue.

Examiner further requires Applicant to correct the ADSs filed for the current application 17/654,600, its parent application 17/475,983 and related Application 17/652,406, identifying, in the three pending Applications, the current application 17/475,983 as a CIP of 15/830,099.


Claim interpretation
The claims introduce, in many instances, the term “defining” after a method step followed by a comma. This language raises clarity issues as identified in the 112(b) rejections below, as it is unclear whether “defining” refers to another method step, in addition to the previous method step, or whether it is an attempt to “define” the method step itself. In each rejection Examiner suggests alternative language in order to overcome these deficiencies.
Claims 1, 13 and 20 recite “upon determining… saving…”; Claims 2, 13 and 20 recite “upon determining… saving…”; Claims 3 and 14 recite “upon identifying… removing…”; Claims 7 and 17 recite “upon identifying… redefining…”; Claim 12 recites “upon identifying… deleting…” - language directed to contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of method claims. See also MPEP 2111.04. 

Status of claims
Claims 1-20 are pending.
Claims 1-20 were examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13 and 20 recite the language “an account that is at least one of owned by and associated with the validator”. This language is unclear as the claims require an account that is "at least one of" A. "owned by" and (at least one of) B. "associated with" the validator. In other words, the meaning of “at least one of A and B” is “at least one of A and at least one of B. This narrow construction renders the scope of the claims unclear. Specifically, it is unclear in which manner a single account would be more than once "owned by" and "associated with" a single "validator". In addition, since the broadest reasonable interpretation of "owned by" also encompasses "associated with", it appears the two elements are redundant, given "at least one of owned by" is required. If it is Applicant's intent to claim alternatives for the "account", Examiner recommends reciting either an account selected from a set group of A and B or reciting that the account is A or B, in the alternative (e.g., alternatives may be set forth as "an account selected from the group consisting of A and B" or "wherein the account is A or B").. Dependent claims 2-13 and 14-19 are also rejected since they depend on claims 1 and 13 respectively.

Claims 1, 13 and 20 recite: “receiving a transaction to create an identity smart contract from a zero- knowledge wallet account owned by an owner, defining an identity smart contract creation transaction”. The language “to create… by an owner” represents the intended use of “receiving a transaction”. 
It is unclear by the subsequent claim language whether the term “defining” refers to another method step, unrelated to receiving (i.e. (A) receiving,... (B) defining), or whether it refers to the received transaction (i.e. the received transaction "defining" an identity smart contract creation transaction). In other words, is “defining” recited as a separate method step or is it intended to merely describe a result of the “receiving a transaction…” step? This duality renders the scope of the claims unclear.
Given this duality, one of ordinary skill in the art would be unable to reasonably construe the phrase "defining an identity smart contract creation transaction" in the context of the previously recited method step. 
Examiner recommends amending the claims to recite “receiving an identity smart contract creation transaction to create… by an owner;”, this way incorporating the element recited by the “defining” clause into the method step of “receiving”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon. Dependent claims 2-13 and 14-19 are also rejected since they depend on claims 1 and 13, respectively

Claims 1, 13 and 20 recite: “receiving a transaction to add a validator to the identity smart contract from the owner, defining a new validator transaction,”. The language “to add a validator… from the owner” represents the intended use of “receiving a transaction”. 
It is unclear by the claim language whether the term “defining” refers to another method step, unrelated to receiving” (i.e. (A) receiving,... (B) defining), or whether it refers to the received transaction (i.e. the received transaction "defining" a new validator transaction). In other words, is “defining” recited as a separate method step or is it intended to merely describe a result of the “receiving a transaction…” step? This duality renders the scope of the claims unclear.
Given this duality, one of ordinary skill in the art would therefore be unable to reasonably construe the phrase "defining a new validator transaction" in the context of the previously recited method step.
Examiner recommends amending the claims to recite “receiving a new validator transaction to add a validator… from the owner;”, this way incorporating the element recited by the “defining” clause into the method step of “receiving”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon. Dependent claims 2-13 and 14-19 are also rejected since they depend on claims 1 and 13, respectively.

Claims 1, 13 and 20 recite: “the new validator transaction comprising an address of an account that is at least one of owned by and associated with the validator, defining a validator address”. The language “transaction comprising an address… the validator” merely represents describing the contents of the “new validator transaction”. 
It is unclear by the subsequent claim language whether the term “defining” refers to a method step unrelated to receiving (i.e. (A) receiving,... (B) defining), or whether it refers to the address comprised by the defined new validator transaction (i.e. the address comprised by the transaction "defining" a validator address”). In other words, is “defining” recited as a separate method step or is it intended to merely describe a result of the “receiving a transaction…” step and/or “defining a new validator transaction”? This duality renders the scope of the claims unclear.
Given this duality, one of ordinary skill in the art would therefore be unable to reasonably construe the phrase "defining a validator address" in the context of the previously recited method step.
Examiner recommends amending the claims to recite “the new validator transaction comprising a validator address of an account… the validator”, this way incorporating the element recited by the “defining” clause into the method step of “receiving”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon. Dependent claims 2-13 and 14-19 are also rejected since they depend on claims 1 and 13 respectively.

Claims 1, 13 and 20 recite: “receiving a transaction to register a user with the identity smart contract from the user, defining a new user transaction”. The language “to register a user… from the user” represents the intended use of “receiving a transaction”. 
It is unclear by subsequent the claim language whether the term “defining” refers to a method step unrelated to receiving (i.e. (A) receiving,... (B) defining), or whether it refers to the received transaction (i.e. the received transaction "defining" a new user transaction). . In other words, is “defining” recited as a separate method step or is it intended to merely describe a result of the “receiving a transaction…” step? This duality renders the scope of the claims unclear.
Given this duality, one of ordinary skill in the art would therefore be unable to reasonably construe the phrase "defining a new user transaction" in the context of the previously recited method step.
Examiner recommends amending the claims to recite “receiving a new user transaction to register a user… from the user;”, this way incorporating the element recited by the “defining” clause into the method step of “receiving”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon. Dependent claims 2-13 and 14-19 are also rejected since they depend on claims 1 and 13 respectively.

Claims 1, 13 and 20 recite: “receiving a transaction to validate the user from the validator, defining a validate user transaction;”. The language “to validate the user from the validator is representative of the intended use of “receiving a transaction”.
It is unclear by subsequent the claim language whether the term “defining” refers to a method step unrelated to receiving (i.e. (A) receiving,... (B) defining), or whether it refers to the received transaction (i.e. the received transaction "defining" a validate user transaction). In other words, is “defining” recited as a separate method step or is it intended to merely describe a result of the “receiving a transaction…” step? This duality renders the scope of the claims unclear.
Given this duality, one of ordinary skill in the art would therefore be unable to reasonably construe the phrase "defining a validate user transaction" in the context of the previously recited method step.
Examiner recommends amending the claims to recite “receiving a validate user transaction to validate… from the validator;”, this way incorporating the element recited by the “defining” clause into the method step of “receiving”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon. Dependent claims 2-13 and 14-19 are also rejected since they depend on claims 1 and 13 respectively.

Claims 2, 13 and 20 further recite: “the validate user transaction comprises an address for an externally owned account owned by the user, defining a received user EOA address”. It is unclear by subsequent the claim language whether the term “defining” refers to a method step unrelated to receiving (i.e. (A) receiving,... (B) defining), or whether it refers to “the address comprised by the received transaction to validate the user” (i.e. the received address "defining" a received EOA address). . In other words, is “defining” recited as a separate method step or is it intended to merely describe a result of the “receiving a transaction…” step and/or “defining a validate user transaction”? This duality renders the scope of the claims unclear.
Given this duality, one of ordinary skill in the art would therefore be unable to reasonably construe the phrase "defining a received user EOA address" in the context of the previously recited method step.
Examiner recommends amending the claims to recite “the validate user transaction comprising a received user externally owned account address, the externally owned account owned by the user;”, this way incorporating the element recited by the “defining” clause into the method step of “receiving”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon. Dependent claims 3 and 14-19 are also rejected since they depend on claims 2 and 13 respectively.

Claims 3 and 14 recite: “receiving a transaction to revoke a user validation, defining a revoke user validation transaction”. It is unclear by subsequent the claim language whether the term “defining” refers to a method step unrelated to receiving (i.e. (A) receiving,... (B) defining), or whether it refers to the received transaction (i.e. the received transaction "defining" a revoke user validation transaction”). . In other words, is “defining” recited as a separate method step or is it intended to merely describe a result of the “receiving a transaction…” step ? This duality renders the scope of the claims unclear.
Given this duality, one of ordinary skill in the art would therefore be unable to reasonably construe the phrase "defining a revoke user validation transaction" in the context of the previously recited method step.
Examiner recommends amending the claims to recite “receiving a revoke user validation transaction to revoke a user validation;”, this way incorporating the element recited by the “defining” clause into the method step of “receiving”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon.


Claims 3 and 14 recite: “receiving a transaction to revoke a user validation, defining a revoke user validation transaction, from the validator,”. It is unclear by subsequent the claim language whether the term “from the validator” refers to “receiving” (i.e. “receiving…, from the validator”), or whether it refers to “defining” (i.e. “defining…, from the validator). . In other words, is “defining” recited as a separate method step or is it intended to merely describe a result of the “receiving a transaction…” step? This duality renders the scope of the claims unclear.
Given this duality, one of ordinary skill in the art would therefore be unable to reasonably construe the phrase " defining a revoke user validation transaction, from the validator " in the context of the previously recited method step.
Examiner recommends amending the claims to recite “receiving, from the validator, a revoke user validation transaction to revoke a user validation;”, this way incorporating the element recited by the “defining” clause into the method step of “receiving”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon.

Claims 3 and 14 recite: “upon identifying a validated user address that is identical to the revoke user address, defining an identified user address, removing the identified user address as a validated user address from the identity smart contract.” The language “upon identifying…, defining…, removing…” is unclear as it is unclear whether both “defining and “removing are contingent “upon” identifying or whether only “defining” is contingent “upon” identifying. This duality renders the scope of the claimed language unclear.
Examiner recommends amending the claims to recite “based on the comparison, determining an identified user address by identifying a validated user address that is identical to the revoke user address; and removing the identified user address as a validated user address from the identity smart contract.” For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon.

Claims 7 and 17 recite: “receiving a transaction to inactivate a validator from the owner, defining an inactivate validator transaction”. It is unclear by subsequent the claim language whether the term “defining” refers to a method step unrelated to receiving (i.e. (A) receiving,... (B) defining), or whether it refers to the received transaction (i.e. the received transaction "defining" an inactivate validator transaction). . In other words, is “defining” recited as a separate method step or is it intended to merely describe a result of the “receiving a transaction…” step? This duality renders the scope of the claims unclear.
Given this duality, one of ordinary skill in the art would therefore be unable to reasonably construe the phrase "defining an inactivate validator transaction" in the context of the previously recited method step.
Examiner recommends amending the claims to recite “receiving, from the owner, an inactivate validator transaction to inactivate a validator;”, this way incorporating the element recited by the “defining” clause into the method step of “receiving”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon. Dependent claims 18 and 19 are also rejected since they depend on claim 17.

Claims 7 and 17 recite: “upon identifying an active validator having a validator address that is identical to the inactivate validator address, defining an identified validator, redefining the active validator as an inactive validator comprised by the identity smart contract.” The language “upon identifying…, defining…, redefining… is unclear as it is unclear whether both “defining and “redefining” are contingent “upon” identifying or whether only “defining” is contingent “upon” identifying. This duality renders the scope of the claimed language unclear.
40.	Examiner recommends amending the claims to recite “based on the comparison, determining an identified validator by identifying an active validator having a validator address that is identical to the inactivate validator address; and redefining the active validator as an inactive validator comprised by the identity smart contract”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon. Dependent claims 18 and 19 are also rejected since they depend on claim 17.

Claims 8, 13 and 20 recite: “receiving a transaction to create a certificate smart contract from the zero- knowledge wallet account owned by the owner, defining a certificate smart contract transaction”. It is unclear by subsequent the claim language whether the term “defining” refers to a method step unrelated to receiving (i.e. (A) receiving,... (B) defining), or whether it refers to the received transaction (i.e. the received transaction "defining" a certificate smart contract transaction). In other words, is “defining” recited as a separate method step or is it intended to merely describe a result of the “receiving a transaction…” step”? This duality renders the scope of the claims unclear.
Given this duality, one of ordinary skill in the art would therefore be unable to reasonably construe the phrase "defining a certificate smart contract transaction" in the context of the previously recited method step.
Examiner recommends amending the claims to recite “receiving a certificate smart contract transaction to create a certificate smart contract from the zero- knowledge wallet account owned by the owner;”, this way incorporating the element recited by the “defining” clause into the method step of “receiving”. For purposes of Examination, this is the manner adopted by Examiner to interpret the claimed language. If it is Applicant’s intent to recite “defining” as an additional method step, Examiner recommends clearly introducing a new clause, separated by a semicolon. Dependent claims 9-12 and 14-19 are also rejected since they depend on claims 8 and 13 respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel'952 (US 2019/0305952 A1) in view of Rossi (US 2021/0266170 A1).

With respect to claims 1, 13 and 20, Hamel'952 teaches a method for implementing zero-knowledge private key management for decentralized applications on a computer device operating as a node on a blockchain network; a method for implementing zero-knowledge private key management for decentralized applications on a computer device operating as a node on a blockchain network; and a method for implementing zero-knowledge private key management for decentralized applications on a computer device operating as a node on a blockchain network (Digital Credential Authentication) comprising: 
receiving a transaction to create an identity smart contract from a… wallet account owned by an owner, defining an identity smart contract creation transaction (see Figs. 2A and 2B, paragraphs [0122] and [0123]; Fig. 2D, distributed ledger 2D00, smart contract 2D09, paragraph 125; Fig. 2G, steps 2G00-2G02, paragraph [0128]; "The interface is configured to receive an indication to register a credential.", paragraph [0131); 
generating an identity smart contract on an identity blockchain responsive to the identity smart contract creation transaction at an identity smart contract address on the blockchain network (see Fig. 2G, "in 2G04, it is indicated to store in the distributed ledger a schema associated with the issuer of the credential", paragraph [0129]; "The processor is configured to indicate to store in a distributed ledger a decentralized identifier (DID) document associated with a holder identifier using a smart contract,", paragraph [0131] ); 
receiving a transaction to add a validator to the identity smart contract from the owner, defining a new validator transaction, the new validator transaction comprising an address of an account that is at least one of owned by and associated with the validator, defining a validator address (see Fig. 2G, 2G03 "For example, an item stored on the distributed ledger is signed using a permissioned writer and this is used to verify that the item as it has arrived at the distributed ledger is valid. This item is then prepared to be stored by checking another associated signature with the item and storing the item with this signature- for example, a DID document associated with a holder signature," paragraph [0128]); 
saving the validator address as an active validator to the identity smart contract responsive to the new validator transaction (see Fig. 3G, 2G04 "For example, the credential schema associated with the issuer of the credential is stored on the distributed ledger so that during verification a check can be performed on the schema of the credential.", paragraph [0128]; "For example, the credential schema associated with the issuer of the credential is stored on the distributed ledger so that during verification a check can be performed on the schema of the credential." paragraph [0128]); 
receiving a transaction to register a user with the identity smart contract from the user, defining a new user transaction (see Fig. 2E, Holder DID 2E02, paragraph [0126]; Fig. 2H, 2H00, paragraph [0129]); 
receiving a transaction to validate the user from the validator, defining a validate user transaction (see Digital credential authentication, paragraphs [0104]-[0106]; Fig. 2E issuer 2E00, paragraph [0126]; Fig. 2F, "presentation in order to request verification of a credential, paragraph [0127]; Fig. 2G, 2G10 "In 2G10, it is indicated to verify a credential by checking the distributed ledger. For example, the user desires to use the credential to verify identity or validity of the information in the credential." paragraph [0128]; Fig. 2I, 2I00 "For example, the DCIAMS system indicates to the distributed ledger system to check the schema associated with a credential." paragraph [0130]); comparing the address from which the validate user transaction was received with the validator address; and (see Fig. 2E, Credential including issuer address, paragraph [0126]; Fig. 2I, 2I06 "The schema associated with the credential is retrieved from the distributed ledger and compared with the credential schema to determine whether the schema matches", paragraph [0130]); and
upon determining the address from which the validate user transaction was received is identical to the validator address, saving the user as a user to the identity smart contract. (see Fig. 1D, identity mapping, "For example, the DCIAMS determines whether the signed mapping document was valid when received at the distributed ledger by receiving an indication that the signed mapping document passed a validation check performed by the distributed ledger prior to being stored in the ledger ( e.g., was validated by checking the signature of the mapping document). In some embodiments, a further indication is received from the distributed ledger indicating that the signed mapping document was successfully accepted to be stored and confirmed to be stored in the distributed ledger", paragraph [0113]; Fig. 2I, 2I20, "For example, it is indicated to the requestor from the DCIAMS that the credential is verified by using the distributed ledger", paragraph [0130]). 

Hamel'952 does not explicitly disclose a method comprising: the wallet is a zero-knowledge wallet. 
While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Hamel'952. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Rossi discloses a method (System And Method Of Trustless Confidential Positive Identification And De-anonymization Of Data Using Blockchain) comprising: 
the wallet is a zero-knowledge wallet (see paragraphs [0061] and [0062] and [0067]-[0074]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the additional functionality of providing a zero-knowledge proof to the wallet account of Hamel'952 as disclosed by Rossi in the methods of Hamel'952, the motivation being to increasing security by adding privacy and protection of personal data (see Rossi, paragraph [0005]).


With respect to claim 2 and further language recited in claims 13 and 20, the combination of Hamel'952 and Rossi teaches all the subject matter of the methods and method as described above with respect to claims 1, 13 and 20. Furthermore, Hamel'952 disclose a method 
wherein the validate user transaction comprises an address for an externally owned account owned by the user, defining a received user EOA address, (see Digital credential authentication, paragraphs [0104]-[0106]; Fig. 2E @context/id, paragraph [0126]; Fig. 2F, "presentation in order to request verification of a credential, paragraph [0127]; Fig. 2G, 2G10 "In 2G10, it is indicated to verify a credential by checking the distributed ledger. For example, the user desires to use the credential to verify identity or validity of the information in the credential." paragraph [0128]; Fig. 2I, 2I00 "For example, the DCIAMS system indicates to the distributed ledger system to check the schema associated with a credential." paragraph [0130]); 
the method further comprising: comparing the address from which the new user transaction was received with the received user EOA address (see Fig. 2E, Credential including @context/id, paragraph [0126]; Fig. 2I, 2I06 "The schema associated with the credential is retrieved from the distributed ledger and compared with the credential schema to determine whether the schema matches", paragraph [0130]); and 
upon determining the address from which the new user transaction was received is identical to the received user EOA address, saving the received user EOA address as a validated user address on the identity smart contract (see Fig. 1D, identity mapping, "For example, the DCIAMS determines whether the signed mapping document was valid when received at the distributed ledger by receiving an indication that the signed mapping document passed a validation check performed by the distributed ledger prior to being stored in the ledger ( e.g., was validated by checking the signature of the mapping document). In some embodiments, a further indication is received from the distributed ledger indicating that the signed mapping document was successfully accepted to be stored and confirmed to be stored in the distributed ledger", paragraph [0113]; Fig. 2I, 2I20, "For example, it is indicated to the requestor from the DCIAMS that the credential is verified by using the distributed ledger", paragraph [0130]). 

With respect to claim 8 and further language recited in claims 13 and 20, the combination of Hamel'952 and Rossi teaches all the subject matter of the methods and method as described above with respect to claims 1, 13 and 20. Furthermore, Hamel'952 disclose a method further comprising: 
receiving a transaction to create a certificate smart contract from the... wallet account owner by the owner, defining a certificate smart contract transaction (see Fig. 10A, network system for a credential system "When the credential server receives an indication of the new user, the credential server creates a visitor network credential associated with the user", paragraphs [0245] and [0246]; Fig. 10E, step 10E00, paragraph [0254]); 
generating a certificate smart contract responsive to the certificate smart contract transaction at a certificate smart contract address on the blockchain network (see Fig 10A, "and registers the new user and the visitor network credential in a distributed ledger (e.g., a decentralized ledger, a permissioned ledger, a public ledger, a blockchain, etc.)", paragraph [0245]; Fig. 10, 10E02, paragraph [0254]);
receiving a transaction to create a new certificate to be comprised by the certificate smart contract from the validator, defining a new certificate transaction (see Fig. 10A, "When the user indicates to authenticate access using a digital credential, the authentication device activates a digital identity app for accessing the visitor network credential. The user is presented with a list of available credentials and selects the visitor network credential. The digital identity app then provides a certify indication to a credential server..." paragraph [0245]); and 
saving a certificate to the certificate smart contract responsive to the new certificate transaction; wherein the certificate smart contract comprises the identity smart contract (see Fig. 10A "The credential server validates the proof response using the distributed ledger, and in the event the proof response is valid, creates a network certificate for authentication device.", paragraph [0245]; Fig. 1E, 10E10, paragraph [0254]). 

Rossi further teach a method wherein
the wallet account is a zero-knowledge wallet account (see paragraphs [0061] and [0062] and [0067]-[0074]); 


With respect to claim 9 and further language recited in claim 20, the combination of Hamel'952 and Rossi teaches all the subject matter of the methods and method as described above with respect to claims 8 and 20. Furthermore, Hamel'952 disclose a method wherein: the certificate smart contract transaction comprises the identity smart contract address; and the certificate smart contract is generated to comprise the identity smart contract address (see Fig. 10E, 10E06, paragraph [0254]). 

With respect to claims 4 and 15, the combination of Hamel'952 and Rossi teaches all the subject matter of the methods as described above with respect to claims 1 and 13. Furthermore, Hamel'952 disclose a method wherein the new validator transaction further comprises an identifier associated with the validator (see Fig. 2E, issuer 2E00, paragraph [0126]). 

With respect to claims 5 and 16, the combination of Hamel'952 and Rossi teaches all the subject matter of the methods as described above with respect to claims 1 and 13. Furthermore, Hamel'952 disclose a method wherein the new user transaction comprises an identifier associated with the new user and a first hashed data value associated with the user (see Fig. 2E, issuer 2E00, "sub", paragraph [0026]). 

With respect to claim 6, the combination of Hamel'952 and Rossi teaches all the subject matter of the method as described above with respect to claim 5. Furthermore, Hamel'952 disclose a method wherein the first hashed data value is hashed user data (see Fig. 2E, issuer 2E00, "sub", paragraph [0026]). 
Moreover, claim 6 recites “wherein the first hashed data value is hashed user data.” However, the language refers only to describing the type of data (i.e. what a value “is”). Therefore, “the first hashed data value is hashed user data” is representative of descriptive material or non-functional data and such data will not distinguish the claimed invention from the prior art (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claims 10 and 19, the combination of Hamel'952 and Rossi teaches all the subject matter of the methods as described above with respect to claims 8 and 17. Furthermore, Hamel'952 disclose a method wherein: the new certificate transaction comprises an identifier, a recipient address, and a second hashed data value; and the certificate saved to the certificate smart contract comprises the identifier, the recipient address, and the second hashed data value (see Fig. 10A, "When the user indicates to authenticate access using a digital credential, the authentication device activates a digital identity app for accessing the visitor network credential. The user is presented with a list of available credentials and selects the visitor network credential. The digital identity app then provides a certify indication to a credential server..." paragraph [0245]). Examiner notes that claims 10 and 19 recite “the new certificate transaction comprises an identifier, a recipient address, and a second hashed data value; and the certificate saved to the certificate smart contract comprises the identifier, the recipient address, and the second hashed data value”, however, the language refers only to describing the type of data (i.e. what a transaction “comprises” and what a certificate “comprises). Therefore, the language in claims 10 and 19 is representative of descriptive material or non-functional data and such data will not distinguish the claimed invention from the prior art (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claim 11, the combination of Hamel'952 and Rossi teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Hamel'952 disclose a method wherein the second hashed data value is the hashed combination of the identity smart contract address and a token (see paragraph [0245])). 
Claim 11 recites “wherein the second hashed data value is the hashed combination of the identity smart contract address and a token”. However, the language refers only to describing the type of data (i.e. what a value “is”). Therefore, “the first hashed data value is hashed user data” is representative of descriptive material or non-functional data and such data will not distinguish the claimed invention from the prior art (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).


Claims 3, 7, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel'952 (US 2019/0305952 A1), in view of Rossi (US 2021/0266170 A1), in view of Hamel'590 (US 2019/0303590 A1).

With respect to claims 3 and 14, the combination of Hamel'952 and Rossi teaches all the subject matter of the methods as described above with respect to claims 2 and 13. The combination of Hamel'952 and Rossi does not explicitly teach a method further comprising: receiving a transaction to revoke a user validation, defining a revoke user validation transaction, from the validator, the revoke user validation transaction comprising a user address, defining a revoke user address; comparing the revoke user address to each validated user address comprised by the identity smart contract; and upon identifying a validated user address that is identical to the revoke user address, defining an identified user address, removing the identified user address as a validated user address from the identity smart contract. 
 However, Hamel'590 discloses a method (Identifying revoked credentials) further comprising: 
receiving a transaction to revoke a user validation, defining a revoke user validation transaction, from the validator, the revoke user validation transaction comprising a user address, defining a revoke user address (see paragraph [0035]; Fig. 10, step 1000, paragraph [0045]); 
comparing the revoke user address to each validated user address comprised by the identity smart contract (see Fig. 10, loop 1002-1004, paragraph [0045]); and 
upon identifying a validated user address that is identical to the revoke user address, defining an identified user address, removing the identified user address as a validated user address from the identity smart contract (see Fig. 10, indication stored in a distributed ledger that the credential is revoked, paragraph [0045). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the system for revoking a set of credentials, as incorporated by reference in Hamel'952 as disclosed by Hamel'590 in the methods of Hamel'952 and Rossi, the motivation being to reduction or elimination of problems such as data theft during information transfer and misrepresentation of personal information or verification information (see Hamel'590, paragraph [0023]).

With respect to claims 7 and 17, the combination of Hamel'952 and Rossi teaches all the subject matter of the methods as described above with respect to claims 1 and 13. The combination of Hamel'952 and Rossi does not explicitly teach a method further comprising: receiving a transaction to inactivate a validator from the owner, defining an inactivate validator transaction, the inactivate validator transaction comprising an address of the validator to inactivate, defining an inactivate validator address; comparing the inactivate validator address with the validator address for each active validator; and upon identifying an active validator having a validator address that is identical to the inactivate validator address, defining an identified validator, redefining the active validator as an inactive validator comprised by the identity smart contract. 
 However, Hamel'590 discloses a method (Identifying revoked credentials) further comprising: 
receiving a transaction to inactivate a validator from the owner, defining an inactivate validator transaction, the inactivate validator transaction comprising an address of the validator to inactivate, defining an inactivate validator address (see paragraph [0035]; Fig. 10, step 1000, paragraph [0045]); 
comparing the inactivate validator address with the validator address for each active validator (see Fig. 10, loop 1002-1004, paragraph [0045]); and 
upon identifying an active validator having a validator address that is identical to the inactivate validator address, defining an identified validator, redefining the active validator as an inactive validator comprised by the identity smart contract (see Fig. 10, indication stored in a distributed ledger that the credential is revoked, paragraph [0045). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the system for revoking a set of credentials, as incorporated by reference in Hamel'952 as disclosed by Hamel'590 in the methods of Hamel'952 and Rossi, the motivation being to reduction or elimination of problems such as data theft during information transfer and misrepresentation of personal information or verification information (see Hamel'590, paragraph [0023]).

With respect to claim 12, the combination of Hamel'952 and Rossi teaches all the subject matter of the method as described above with respect to claim 10. The combination of Hamel'952 and Rossi does not explicitly teach a method further comprising: receiving a transaction to revoke a certificate from the validator, defining a revoke certificate transaction, the revoke certificate transaction comprising an identifier, defining a revoke certificate identifier; comparing the revoke certificate identifier to the identifier for each certificate saved to the certificate smart contract; and upon identifying a certificate comprising an identifier that is identical to the revoke certificate identifier, defining an identified certificate, deleting the identified certificate from the certificate smart contract. 
However, Hamel'590 discloses a method (Identifying revoked credentials) further comprising:
receiving a transaction to revoke a certificate from the validator, defining a revoke certificate transaction, the revoke certificate transaction comprising an identifier, defining a revoke certificate identifier (see paragraph [0035]; Fig. 10, step 1000, paragraph [0045]); 
comparing the revoke certificate identifier to the identifier for each certificate saved to the certificate smart contract (see Fig. 10, loop 1002-1004, paragraph [0045]); and 
upon identifying a certificate comprising an identifier that is identical to the revoke certificate identifier, defining an identified certificate, deleting the identified certificate from the certificate smart contract (see Fig. 10, indication stored in a distributed ledger that the credential is revoked, paragraph [0045). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the system for revoking a set of credentials, as incorporated by reference in Hamel'952 as disclosed by Hamel'590 in the method of Hamel'952 and Rossi, the motivation being to reduction or elimination of problems such as data theft during information transfer and misrepresentation of personal information or verification information (see Hamel'590, paragraph [0023]).

With respect to claim 18, the combination of Hamel'952, Rossi and Hamel’590 teaches all the subject matter of the methods and method as described above with respect to claim 17. Furthermore, Hamel'952 disclose a method wherein: the certificate smart contract transaction comprises the identity smart contract address; and the certificate smart contract is generated to comprise the identity smart contract address (see Fig. 10E, 10E06, paragraph [0254]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Patent Literature
Meehan (US 11,424,938 B1) discloses credentialed miners for a blockchain, including a smart contract itself is recorded as a transaction in the blockchain using an identity token that is a hash.
Menon (US 2021/0217007 A1) discloses method for implementing a distributed ledger for encrypted digital identity, involves initiating blockchain transaction including public key for identity system user associated with mobile device in response to registration request, including a private key used to implement an identity as a service on a blockchain.
Yang et al. (US 2020/0127845 A1) disclose system and method for verifying verifiable claims, including a Decentralized Identity (DID), a unique identifier indicating a mapping relationship between a real-world entity and an online identity.
Vimadalal et al. (US 2020/0026834 A1) disclose blockchain identity safe and authentication system, including a smart contract fetching a hash and associating it with a DiD and sending the DiD to the identity safe service provider.
Johnston (WO 2019159083 A1) discloses method and system for a value based attestation of counterparty credibility, including a client library that provides a set of utilities for interacting with the blockchain portion of the stack, including the voucher smart contract creation, third-party identifier registration, KYC processing, DID compliant representation of identity protocol 110 entities, protocol participant registration, and entity relationship querying.
Khan et al. (US 2019/0104102 A1) disclose system and method for identity resolution across disparate distributed immutable ledger networks, including leveraging of multiple distributed immutable ledger networks, including for, inter alia, smart contracts execution and entity and transaction verification. It also discloses fast and efficient searching and identity resolution of entities on distributed immutable ledgers.
Madisetti et al. (US 2018/0288022 A1) disclose method and system for identity and access management for blockchain interoperability, including identity registration and certification procedures.


Non-Patent Literature
Bruschi et al. (NPL 2021, listed in PTO-892 as page 1, reference "U") disclose "A privacy preserving identification protocol for smart contracts", including an identity model based on verifiable claims, in which a registry office issues an identity certificate to the user and zero knowledge proofs to let the user guarantee that, in case of need, his identity can be reconstructed by the judicial authority.
Samir et al. (NPL 2022, listed in PTO-892 as page 1, reference "V") disclose "DT-SSIM: A Decentralized Trustworthy Self-Sovereign Identity Management Framework", including a transparent and anonymous secure multiparty computation algorithm that depends on a secret-sharing scheme and blockchain-based smart contracts technologies.
Čučko et al. (NPL 2021, listed in PTO-892 as page 1, reference "W") disclose "Decentralized and Self-Sovereign Identity: Systematic Mapping Study", including a broad insight into existing knowledge/studies in the field of decentralized and Self-Sovereign Identity.
T. Moreno et al. (NPL 2021, listed in PTO-892 as page 1, reference "X") disclose "A Trusted Approach for Decentralised and Privacy-Preserving Identity Management", including oblivious identity management.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685